                               UNITED STATES BANKRUPTCY COURT
                                  NORTHERN DISTRICT OF OHIO

IN RE:                                                       |
                                                             |   CASE NO. 19-51953 AMK
LIGGETT, SCOTT T.                                            |
                                                             |   (X) Report of Trustee at 341 Meeting
LIGGETT, KIMBERLY M.                                         |
                                                             |   (X) Initial Report of Trustee in Asset Case
SCOTT THOMAS LIGGETT                                         |
                                                             |   ( ) Report of Trustee in No Asset Case
                                                             |
                                     Debtor(s)               |   ( ) Debtor(s) Change of Address

(X) REPORT OF TRUSTEE AT 341 MEETING

The Trustee declares:
1.      Date of Meeting: 10/15/19                                6. ( )   Debtor's counsel failed to appear.
2. (X) Meeting Concluded                                         7. ( )   Debtor(s) failed to cooperate with the trustee
3. ( ) Meeting Continued to / /                                           pursuant to 11 U.S.C. 521.
4. ( ) Debtor(s) failed to appear                                         ( ) See Attachment "A"
5. ( ) Debtors(s) failed to file schedules and/or                8. ( )   Other:
        Statement of Affairs

The trustee declares the foregoing is true and correct under penalty of perjury.

( )   THE TRUSTEE REQUESTS ISSUANCE ( ) OF AN ORDER TO SHOW CAUSE WHY THE DEBTOR(S), AND
COUNSEL IF APPROPRIATE, BE SANCTIONED UNDER THE CIRCUMSTANCES, OR ( ) OF A NOTICE OF INTENT
TO DISMISS OR CONVERT CASE, FOR THE REASONS DECLARED ABOVE.

(X)      INITIAL REPORT OF TRUSTEE IN ASSET CASE
1.       (X)    The trustee has found assets in this estate to be administered for the benefit of creditors, or believes there is a
                reasonable likelihood that such assets will be recovered within a reasonable period of time.

2.       ( )      Trustee requests a Notice to File Claims be sent.

( )      REPORT OF TRUSTEE IN NO ASSET CASE

Finding of No Assets. The trustee of the estate of the above-named debtor(s) reports that the trustee has neither received any
property nor paid any money on account of this estate except exempt property; that the trustee has made diligent inquiry into the
whereabouts of property belonging to the estate and that there is no property available for distribution from the estate over and
above that exempted by the debtor(s).

( )      DEBTOR(S) CHANGE OF ADDRESS

         New Address:

DATED:            10/16/19                                     /s/Harold A. Corzin
                                                               HAROLD A. CORZIN, TRUSTEE
                                               FOR U.S. TRUSTEE USE ONLY




      19-51953-amk           Doc 18      FILED 10/16/19           ENTERED 10/16/19 12:18:15                    Page 1 of 1
